                                                                                                                            I of 1   \
                                  UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                        JUDGMENT IN A CRIMINAL CASE
                               v.                                   (For Offenses Committed On or After November I, 1987)


                       Fermin Islas-Lobato                          Case Number: 3:19-mj-20996

                                                                    Bridget Kennedy
                                                                    Defendant's Attorney


REGISTRATION NO. 83509298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of ....,V ... f-' ..........
                                        ~----=----~----~-'-~---~~-~-~~--~
     was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                    Count Number(s)
8:1325                          .ILLEGAL ENTRY (Misdemeanor)                                          1
 D The defendant has been found not guilty on count(s)
                                                                 ~----------'-~---~---

 0 Count(s)                                                          dismissed on the.motion of the United States.
                  ~-----------------



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                            ~TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines,, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                  Wednesday, February 27, 2019
                                                                  Date of Imposition of Sentence



                                                                  HidLtLOCK
                                                                  UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                            3:19-mj-20996
